 

EXHIBIT 10.1

 

TRXADE GROUP, INC.

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement, dated as of the date below (this
“Agreement”), is entered into by and among Trxade Group, Inc. (the “Company”), a
corporation incorporated in the state of Delaware, and the persons and entities
listed on the signature page attached hereto (the “Investors”).

 

The parties hereby agree as follows:

 

1.The Securities. 

 

(a)Issuance of Securities. Subject to all of the terms and conditions hereof,
the Company agrees to issue and sell to each of the Investors, and each of the
Investors severally agrees to purchase, shares of Common Stock (each, a
“Security” and, collectively, the “Securities”) for the investment amount set
forth opposite the respective Investor’s name on signature page hereto (the
“Investment Amount”). The obligations of the Investors to purchase Notes are
several and not joint. The aggregate Investment Amounts for the purchase of
Securities hereunder shall not exceed $2,000,000. 

 

(b)Delivery; Use of Proceeds. The sale and purchase of the Securities shall take
place at a closing (the “Closing”) to be held at such place and time as the
Company and the Investors may determine (the “Closing Date”). At the Closing,
the Company will deliver to each of the Investors the Securities to be purchased
by such Investor, against receipt by the Company of such Investor’s Investment
Amount. The Company may conduct one or more additional closings within two years
of the Closing (each, an “Additional Closing”) to be held at such place and time
as the Company and the Investors participating in such Additional Closing may
determine (each, an “Additional Closing Date”). Proceeds of the Securities shall
be used for general corporate purposes, including the payment of a salary to the
officers of the Company. 

 

2.Representations and Warranties of the Company. The Company represents and
warrants to each Investor that: 

 

(a)Due Incorporation, Qualification. The Company (i) is a corporation duly
organized, validly existing and in good standing under the laws of its
jurisdiction of organization; (ii) has the power and authority to own, lease and
operate its properties and carry on its business as now conducted; and (iii) is
duly qualified, licensed to do business and in good standing as a foreign
corporation in each jurisdiction where such qualification or license is
required. 

 

(b)Authority; Enforceability. The execution, delivery and performance by the
Company of this Agreement and Securities issued hereunder (and collectively with
the other documents referenced herein, the “Transaction Documents”) and the
consummation of the transactions contemplated hereby and thereby (i) are within
the power of the Company and (ii) have been duly authorized by all necessary
actions on the part of the Company.  Each Transaction Document executed by the
Company has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, except as limited by bankruptcy,
insolvency or other laws of general application relating to or affecting the
enforcement of creditors’ rights generally and general principles of equity. 

 

(c)Non-Contravention. The execution and delivery by the Company of the
Transaction Documents executed by the Company and the performance and
consummation of the transactions contemplated thereby do not and will not (i)
violate the Company’s Certificate of Incorporation, Bylaws or other formation or
charter documents, as applicable (as amended, the “Charter Documents”), or any
material judgment, order, writ, decree, statute, rule or regulation applicable
to the Company; (ii) violate any provision of, or result in the breach or the
acceleration of, or entitle any other person to accelerate (whether after the
giving of notice or lapse of time or both), any material mortgage, indenture,
agreement, instrument or contract to which the Company is a party or by which it
is bound; or (iii) result in the creation or imposition of any lien or
encumbrance upon any property, asset or revenue of the Company. 

 

(d)No Violation or Default. The Company is not in violation of or in default
with respect to (i) its Charter Documents or any material judgment, order, writ,
decree, statute, rule or regulation applicable to the Company; or (ii) any
material mortgage, indenture, agreement, instrument or contract to which the
Company is a party or by which it is bound. 

--------------------------------------------------------------------------------

1

--------------------------------------------------------------------------------



 

 

(e)Capitalization. As of the date of this Agreement, the authorized and
outstanding capital stock of the Company is as set herein and in the Public
Filings (whichever is later) and also sets forth all outstanding options,
warrants and convertible securities of the Company outstanding as of the date
hereof, including any shares reserved for issuance under any equity incentive or
similar plan of the Company. All outstanding shares of the Company have been
duly authorized and validly issued in compliance with applicable laws, and are
fully paid and nonassessable. 

 

3.Representations and Warranties of Investors. Each Investor, for that Investor
alone, represents and warrants to the Company upon the acquisition of a Security
as follows: 

 

(a)Binding Obligation. Such Investor has full legal capacity, power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement and the Transaction Documents constitute valid and
binding obligations of such Investor, enforceable in accordance with their
terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and general principles of equity. 

 

(b)Securities Law Compliance. Such Investor has been advised that the Securities
and the underlying securities have not been registered under the Securities Act
of 1933, as amended (the “Securities Act”), or any state securities laws and,
therefore, cannot be resold unless they are registered under the Securities Act
and applicable state securities laws or unless an exemption from such
registration requirements is available. Such Investor has not been formed solely
for the purpose of making this investment and is purchasing the Securities to be
acquired by such Investor hereunder for its own account for investment, not as a
nominee or agent, and not with a view to, or for resale in connection with, the
distribution thereof, and Investor has no present intention of selling, granting
any participation in, or otherwise distributing the same. Such Investor has such
knowledge and experience in financial and business matters that such Investor is
capable of evaluating the merits and risks of such investment, is able to incur
a complete loss of such investment without impairing such Investor’s financial
condition and is able to bear the economic risk of such investment for an
indefinite period of time. 

 

(c)Access to Information. Such Investor has received, read carefully and
understands this Agreement and the Securities and all exhibits hereto and
thereto and has consulted its own attorney, accountant and/or investment advisor
with respect to the transactions contemplated hereby and thereby and its
suitability for such Investor. The Company has made available to such Investor,
prior to the purchase of the Securities, all Public Filings filed under the SEC,
and Investor has had the opportunity to ask questions of and receive answers
from management of the Company concerning the terms and conditions of this
Agreement and the Securities and to obtain any additional information necessary
to verify information contained in the Agreement, the Securities or otherwise
related to the financial data and business of the Company, to the extent that
such parties possess such information or can acquire it without unreasonable
effort or expense, and all such questions, if asked, have been answered
satisfactorily and all such documents, if requested, have been found to be
satisfactory. The foregoing shall not limit the Company’s representations and
warranties or such Investor’s right to rely thereon.   

 

(d)Acknowledgement of Risks. Such Investor is aware and acknowledges that (a)
the Company has no operating history, and there is a high degree of risk that
the Company will be unable to execute its business strategy successfully; (b)
the Securities involve a substantial degree of risk of loss of its entire
investment; (c) such Investor, in purchasing the Securities, is relying solely
upon the advice of such Investor’s tax advisor with respect to the tax aspects
of purchasing the Securities; and (d) because there are substantial restrictions
on the transferability of the Securities it may not be possible for such
Investor to liquidate its investment readily. . Investor has reviewed the Risk
Factors and other information referenced in the 10-K, the 10-Q and the Public
Filings. 

 

(e)Accredited Investor. Such Investor (a) is an “accredited investor” within the
meaning of Rule 501(a) of Regulation D promulgated under the Securities Act, and
(b) maintains its domicile, and is not merely a transient or temporary resident,
at the address shown on the signature page hereof. 

 

(f)No Public Advertising.  Investor acknowledges that Investor has not seen,
received, been presented with, or been solicited by any leaflet, public
promotional meeting, newspaper or magazine article or advertisement, radio or
television advertisement, or any other form of advertising or general
solicitation with respect to the Securities. 

 

(g)Transfer Restrictions.  Further, Investor is aware that the Company was
previously a shell company, and therefore the exemption offered pursuant to Rule
144 is not currently available.  Notwithstanding the foregoing, however,
Investor is aware that because the Company has filed current "Form 10
information" with the Securities and Exchange Commission reflecting its status
as an entity that is no longer a shell company, if (i) the Company remains
subject to the reporting requirements of section 13 or 15(d) of the Exchange
Act; and (ii) if the Company has filed all reports and other materials required
to be filed by section 13 or 15(d) of the Exchange Act, as applicable, during
the preceding 12 months; then the Shares issued in connection with this Offering
may be sold subject to Rule 144 (and applicable holding periods) and other
applicable securities laws after one year has elapsed from the date that the
Company file D "Form 10 information" with the Securities and Exchange
Commission. 

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------



 

 

(h)Indemnification.  Investor hereby agrees to indemnify and hold harmless the
Company, its principals, the Company’s officers, directors attorneys, and
agents, from any and all damages, costs and expenses (including actual
attorneys’ fees) which they may incur: (i) by reason of P Investor’s failure to
fulfill any of the terms and conditions of this Subscription; (ii) by reason of
Investor’s breach of any of representations, warranties or agreements contained
herein (including the Purchaser Questionnaire and Suitability Statement); or
(iii) with respect to any and all claims made by or involving any person, other
than Investor personally, claiming any interest, right, title, power, or
authority in respect to the Securities.  Investor further agrees and
acknowledges that these indemnifications shall survive any sale or transfer, or
attempted sale or transfer, of any portion of the Securities. 

 

4.Conditions to Closing of the Investors. Each Investor’s obligations at the
Closing and each Additional Closing are subject to the fulfillment, on or prior
to the Closing Date or applicable Additional Closing Date, of all of the
following conditions: 

 

(a)Representations and Warranties. The representations and warranties made by
the Company in Section 2 hereof shall have been true and correct when made, and
shall be true and correct on the Closing Date or applicable Additional Closing
Date. 

 

(b)Governmental Approvals and Filings. Except for any notices required or
permitted to be filed after the Closing Date or applicable Additional Closing
Date with certain federal and state securities commissions, the Company shall
have obtained all governmental approvals required in connection with the lawful
sale and issuance of the Securities. 

 

(c)Transaction Documents. The Company shall have duly executed and delivered to
the Investors the following documents: (i) this Agreement and (ii) Securities
issued hereunder. 

 

5.Conditions to Obligations of the Company. The Company’s obligation to issue
and sell the Securities at the Closing and at each Additional Closing is subject
to the fulfillment, on or prior to the Closing Date or the applicable Additional
Closing Date, of the following conditions: 

 

(a)Representations and Warranties. The representations and warranties made by
the applicable Investors in Section 3 hereof shall be true and correct when
made, and shall be true and correct on the Closing Date and the applicable
Additional Closing Date. 

 

(b)Legal Requirements. At the Closing and at each Additional Closing, the sale
and issuance by the Company, and the purchase by the applicable Investors, of
the Securities shall be legally permitted by all laws and regulations to which
such Investors or the Company are subject. 

 

6.Miscellaneous. 

 

(a)Waivers; Amendments. Any provision of this Agreement and the Securities may
be amended, waived or modified only upon the written consent of the Company and
Investor. 

 

(b)Nature of Investment. For the avoidance of doubt, the parties hereto
acknowledge and agree that the payment of the Investment Amount to the Company
by an Investor will be deemed to be an equity investment in the Company and will
not be a loan to or indebtedness of the Company. 

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------



 

 

(c)Governing Law; Arbitration, Consent to Jurisdiction, Waiver of Jury Trial.
Any action to enforce or interpret this Offering, or to resolve disputes over
this Agreement between the Company and the Investor, will be settled by
arbitration in accordance with the rules of the American Arbitration
Association. Arbitration will be the exclusive dispute resolution process, and
arbitration will be a held in Tampa, Florida.  Any Party may commence
arbitration by sending a written demand for arbitration to the other Parties.
The demand will set forth the nature of the matter to be resolved by
arbitration. The Company will select the place of arbitration. The substantive
law of the state of Florida will be applied by the arbitrator to the resolution
of the dispute. The Parties will share equally all initial costs of arbitration.
The prevailing Party will be entitled to reimbursement of attorney fees, costs,
and expenses incurred in connection with the arbitration. All decisions of the
arbitrator will be final, binding, and conclusive on all Parties. Judgment may
be entered on any such decision in accordance with applicable law in any court
having jurisdiction of it. The arbitrator (if permitted under applicable law) or
the court may issue a writ of execution to enforce the arbitrator’s decision.
 TO THE EXTENT EACH MAY LEGALLY DO SO, EACH PARTY HERETO HEREBY EXPRESSLY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION, OR
PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS SUBSCRIPTION, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALING OF THE PARTIES
HERETO WITH RESPECT TO THIS AGREEMENT, OR THE TRANSACTIONS RELATED THERETO, IN
EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE. TO THE EXTENT EACH MAY LEGALLY DO SO,
EACH PARTY HERETO HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
PROCEEDING SHALL BE DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT EITHER
PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF ANY OTHER PARTY HERETO TO THE
WAIVER OF ITS RIGHT TO TRIAL BY JURY. 

 

(d)Survival. The representations, warranties, covenants and agreements made
herein shall survive the execution and delivery of this Agreement. 

 

(e)Transferability. The Securities shall not be transferred directly or
indirectly, by any Investor to any person (other than to persons who are and
remain affiliates of such Investor) without compliance with all applicable
securities laws. 

 

(f)Successors and Assigns. Subject to the restrictions on transfer described
herein, the rights and obligations of the Company and the Investors shall be
binding upon and benefit the successors, assigns, heirs, administrators and
transferees of the parties. 

 

(g)Transaction Expenses. Each party agrees to pay its own costs and expenses
(including attorneys’ fees) in connection with the preparation and closing of
the transactions contemplated by this Agreement and the Securities 

 

(h)Entire Agreement. This Agreement together with the other Exhibits referenced
heretin constitute and contain the entire agreement among the Company and
Investors and supersede any and all prior agreements, negotiations,
correspondence, understandings and communications among the parties, whether
written or oral, respecting the subject matter hereof. 

 

(i)Notices. All notices, demands, consents, or other communications hereunder
shall in writing and faxed, mailed, emailed or delivered to each party as
follows: (i) if to a Investor, at such Investor’s address, email address, or
facsimile number set forth in the signature page attached hereto, or at such
other address as such Investor shall have furnished the Company in writing, or
(ii) if to the Company, at such address, or fax number set forth on the
signature pages hereto, or at such other address, or facsimile number as the
Company shall have furnished to the Investors in writing. All such
communications will be deemed effectively given the earlier of (i) when
received, (ii) when delivered personally, (iii) one business day after being
delivered by facsimile (with receipt of appropriate confirmation), (iv) one
business day after being deposited with an overnight courier service of
recognized standing or (v) four days after being deposited in the U.S. mail,
first class with postage prepaid. 

 

(j)Severability. If any provision of this Agreement shall be judicially
determined to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby. 

 

(k)Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same agreement. Facsimile copies of signed signature
pages will be deemed binding originals. 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



 

 

(l)Confidentiality and No-Trading. Except as required by law, the Investor
agrees that it shall keep confidential and shall not disclose or divulge any
confidential, proprietary or secret non-public information that such Investor
may obtain from the Company pursuant to financial statements, reports and other
materials submitted by the Company to such Investor pursuant to this Agreement
or otherwise, or pursuant to visitation or inspection rights granted under this
Agreement, unless such information is known, or until such information becomes
known, to the public; provided, that such Investor may disclose such information
(a) to its attorneys, accountants, consultants and other professionals to the
extent necessary to obtain their services in connection with its investment in
the Company; (b) to any prospective transferee of any Securities from such
Investor as long as such prospective transferee agrees in writing to be bound by
the provisions of this section; or (c) to any affiliate of such Investor or to a
partner, stockholder or stockholder of such Investor.  INVESTOR UNDERSTANDS THAT
TO THE EXTENT DISCLOSED, THE COMPANY’S CONFIDENTIAL INFORMATION AS WELL AS THE
EXISTENCE OF THE DISCUSSIONS CONCERNING THE OFFERING AND THE TERMS OF THE
OFFERING BEING CONTEMPLATED BY THE PARTIES MAY BE DEEMED MATERIAL NON-PUBLIC
INFORMATION AND INVESTOR SHALL NOT TRADE IN THE STOCK OF THE COMPANY WHILE
INVESTOR IS IN POSSESSION OF ANY MATERIAL NON-PUBLIC INFORMATION CONVEYED
HEREUNDER. 

 

You hereby certify that (a) all the information contained in this Agreement is
complete and accurate and contains no material omissions and may be relied upon
by the Company, and (b) you will notify the Company in writing immediately of
any change in any of such information.

 

Amount of Security for Which the undersigned Investor Subscribes: $_________

(You May Subscribe for Not Less than $50,000 unless approved by the Company)

 

 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly signed
as of the date first above written.

 

INVESTOR (if individual):INVESTOR (if entity): 

 

 

______________________________________________________________________________ 

SignatureName of Entity 

 

_______________________________________By: ____________________________________ 

Name (type of print)

Name: __________________________________ 

 

Its: _____________________________________ 

 

Address:

 

_______________________________________

Street

 

_______________________________________

City                        State                 Zip

 

Email: _________________________________

 

NOTE: If the Securities are to be jointly owned, please check the applicable box
below. The co-owner must complete and sign the Co-Owner Signature Page and the
Co-Owner Suitability Statements on the next page.

 

[   ]  Joint Tenants with Right of Survivorship

 

[   ]  Tenants-in-Common

 

[   ]  Other: ____________________________

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the undersigned has caused this Securities Purchase
Agreement to be duly signed as of the date first above written.

 

 

COMPANY:

 

TRXADE GROUP, INC.

a Delaware corporation

 

 

By: _________________________

Name: Suren Ajjarapu, CEO

 

Trxade Group, Inc.

3480 Land O Lakes Blvd

Land O Lakes, FL 34639

 

 

 

DATE: ______________________

--------------------------------------------------------------------------------

6

 